Case: 18-31260      Document: 00515300448         Page: 1    Date Filed: 02/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 18-31260                               FILED
                                  Summary Calendar
                                                                        February 6, 2020
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIE D. CARHEE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:18-CR-28-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Willie D. Carhee pleaded guilty pursuant to possession of a firearm by a
felon. The district court sentenced Carhee to 84 months of imprisonment and
imposed a three-year term of supervised release. Carhee argues that the
district court erroneously applied the U.S.S.G. § 2K2.1(b)(6)(B) enhancement
for possession of a firearm in connection with another felony offense because
the evidence did not support the factual finding that the firearms seized from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31260    Document: 00515300448     Page: 2   Date Filed: 02/06/2020


                                 No. 18-31260

his home and place of employment were in close proximity to the marijuana
seized at both locations.
      Carhee’s challenge to the enhancement is subject to plain error review
because he never advanced the specific argument to the district court
regarding the proximity of the firearms to the drugs. See United States v. Neal,
578 F.3d 270, 272 (5th Cir. 2009). The proximity question is a factual issue at
sentencing, see United States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010),
that is not reviewable under the plain error standard, United States v. Lopez,
923 F.2d 47, 50 (5th Cir. 1991).        Therefore, Carhee cannot raise the
unpreserved argument for the first time on appeal. See id.
      AFFIRMED.




                                       2